Case 1:15-cr-00072-JDL Document 674 Filed 08/02/21 Page 1 of 1        PageID #: 4247




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
                                       )
                   v.                  ) 1:15-cr-00072-JDL-3
                                       )
MARK TASKER,                           )
                                       )
      Defendant.                       )


       ORDER ON DEFENDANT’S MOTION TO REDUCE SENTENCE

      Defendant Mark Tasker, who is currently in the custody of the Bureau of

Prisons on home confinement, has filed a motion to reduce his sentence based on the

alleged financial burdens that Tasker’s home confinement places on him and his

family (ECF No. 661). A term of imprisonment will ordinarily impose some burdens

on a defendant, and Tasker’s cursory motion, which he filed without counsel, does not

show any lawful grounds for relief. Accordingly, Tasker’s motion to reduce sentence

(ECF No. 661) is DENIED without prejudice.



      SO ORDERED.

      Dated this 2nd day of August, 2021.


                                                     /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE
